DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 03/29/2021. Claims 2, 4-5, 12-13, and 17-18 are canceled. Claims 1, 3, 6, 11, 14, 16, and 19 are currently amended. Claims 1, 3, 6-11, 14-16, and 19-20 are currently pending and addressed below. 

Allowable Subject Matter
Claims 1, 3, 6-11, 14-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art disclose or render obvious the claims as currently amended. In particular the limitations of “generating, by the one or more processors of the server, a user data sheet including (i) a timestamp associated with the geospatial location identifier, (ii) the user mobile device identifier, (iii) the vehicle type, and (iv) a user status identifier indicating a category of user status based upon time elapsed since a time indicated by the timestamp, wherein the user status identifier is set to a first status indicating current or recent user activity; determining, by the one or more processors of the server, a time elapsed since the time indicated by the timestamp has exceeded a first threshold duration; updating, by the one or more processors of the server, the user status identifier to a second status indicating the user was recently on the vehicle dealer lot but is no longer on the vehicle dealer lot based upon the time elapsed exceeding the first threshold duration but not exceeding a second threshold duration; determining, by the one or more processors of the server, a message content for presentation to a user of the user mobile device based upon at least the user status identifier2Application No. 15/823,333Docket No.: 29614/52416Amendment dated March 29, 2021 Reply to Office Action of December 30, 2020of the user data sheet indicating the user was recently on the vehicle dealer lot but is no longer on the vehicle dealer lot; transmitting, from the server to the mobile user device via the communication network, an electronic message including the message content; and presenting, by a display of the user mobile device, the message content to the user.” The closest prior art found to date are the following: 
a.	Pecard et al. (US Patent No. 9,686,646 B1) discloses systems and methods for distinguishing between user mobile device location data indicating user locations within an area of interest (e.g., a vehicle dealer lot) or merely near an area of interest. The location data is stored and compared against polygonal map data that defines a map area of the area of interest. 
b.	Brown et al. (US 2011/0231265 A1) discloses an advertisement system which presents content to users advertising vehicle dealerships and specific automobiles based on interest and preference information garnered for the user. 
c.	Miller et al. (US 2008/0091537 A1) discloses the concept of pushing car dealership information to a user as the user passes or is near a predetermined vicinity of a car dealership. 
d.	Man et al. (US 2016/0078095 A1) discloses a method of updating user profile data with received mobile device location data. 
e. 	Liang et al. (US 2013/0252633 A1) discloses methods, systems, and apparatuses for automatically determining user stays of a user of a mobile device. A network server and/or a controller of the mobile device are operative to determine the mobile device is within a specific distance of a specific location for at least specific minimum time duration based on location information, determine a start time of a user stay based on the location information, the specific location and the specific distance, and determine an end time of the user stay based on the location information, the specific location and the specific distance. 

The claim as currently amended also overcome the 35 U.S.C. 101 rejection because when viewing the limitations as an ordered combination, the claim applies or use the judicial exception in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAM REFAI/Primary Examiner, Art Unit 3681